DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2007/0074939).
As per claim 1, Chen discloses a suspension component (Title) for a bicycle, the suspension component comprising: 
a first tube (12) having a first end and a second tube (10) having a second end, the first tube and the second tube configured in a telescopic arrangement along a movement axis with the first end as a first distal end of the telescopic arrangement and the second end forming a second distal end of the telescopic arrangement (10, 12, Fig. 2), the telescopic arrangement having an interior space (Fig. 2) bounded by inner walls of the first tube and the second tube; and 

an internal fluid portion (Fig. 5) exposed to damping fluid, an internal dry portion (Fig. 5) isolated from the damping fluid, and an actuating member (54) disposed in both the internal fluid portion and the internal dry portion, and
an obstructing member (48);
wherein the actuating member is configured such that movement of the actuating member causes the obstructing member to move along the movement axis relative to the actuating member to enact one of the plurality of operational states of the fluid damper ([0042]). 

    PNG
    media_image1.png
    915
    527
    media_image1.png
    Greyscale


As per claim 3, Chen discloses the suspension component of claim 1, wherein the actuating member is formed as a single piece (54). 
As per claim 4, Chen discloses the suspension component of claim 1, wherein the movement of the actuating member is a rotational movement (54). 
As per claim 5, Chen discloses the suspension component of claim 4, wherein the rotational movement is about a central axis of the telescopic arrangement (54). 
As per claim 6, Chen discloses the suspension component of claim 1, wherein the actuating member comprises an input coupling (54). 
As per claim 7, Chen discloses the suspension component of claim 1, wherein the change of enacted operational state comprises a change in flow characteristics of fluid within the fluid damper ([0042]). 
As per claim 8, Chen discloses the suspension component of claim 1, wherein the fluid damper comprises at least two available operational states ([0042]). 
As per claim 9, Chen discloses the suspension component of claim 8, wherein the available operational states include an open flow state (64, 488; [0039]). 
As per claim 10, Chen discloses the suspension component of claim 9, wherein the available operational states further include a restricted flow state (64, 488; [0036]). 
As per claim 11, Chen discloses the suspension component of claim 10, wherein the restricted flow state fully constrains the movement of the movement of the first distal end relative to the second distal end ([0041]). 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2007/0074939) in view Emura et al (US 4,527,676).
As per claim 12, Chen discloses the suspension component of claim 1, but does not disclose wherein the fluid damper further comprises a motor and a gearbox disposed in the internal dry portion, the gearbox having an output coupling rotatably coupled to an input coupling of the actuating member. 
Emura et al discloses a shock absorber wherein the fluid damper further comprises a motor (7) and a gearbox (8) disposed in the internal dry portion, the gearbox having an output coupling (8) rotatably coupled to an input coupling (11) of the actuating member.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber 
	As per claim 13, Chen and Emura et al discloses the suspension component of claim 12.  Emura et al further discloses wherein the gearbox is removably coupled to the input coupling (8). 
As per claim 14, Chen and Emura et al discloses the suspension component of claim 12.  Chen further discloses wherein the internal dry portion is defined by an internal space of a first housing (50), and the internal fluid portion comprises a second housing (22), the first housing coupled to the second housing (Fig. 5). 
As per claim 15, Chen and Emura et al discloses the suspension component of claim 14.  Chen further discloses wherein the actuating member is disposed in both the first housing and the second housing (54, Fig. 5).
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657